Citation Nr: 1520576	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal.  Therefore, no questions of fact or law remain before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issues of service connection for tinnitus, a low back disorder, and hypertension were developed for appellate consideration.  In April 2013, the Veteran withdrew his appeal.  Therefore, these issues are withdrawn, and the Board does not have jurisdiction to consider an appeal.


ORDER

The appeal for service connection for tinnitus, a low back disorder, and hypertension is dismissed.



____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


